Exhibit 10.6

 

 

QUORUM HEALTH CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

PURPOSE

     1   

2.

 

DEFINITIONS AND CONSTRUCTION

     1     

2.1

  

Definitions

     1     

2.2

  

Captions; Section References

     5     

2.3

  

Severability

     5   

3.

 

ADMINISTRATION

     5     

3.1

  

The Committee

     5     

3.2

  

Authority of the Committee

     5     

3.3

  

Decisions Binding

     5     

3.4

  

Plan Administrator

     5     

3.5

  

Costs and Expenses

     5     

3.6

  

Indemnification

     6   

4.

 

PARTICIPATION IN THE PLAN

     6     

4.1

  

Notification of Participation

     6     

4.2

  

Termination of Participation

     6   

5.

 

BENEFITS UPON SEPARATION FROM SERVICE OR DEATH

     6     

5.1

  

Normal Retirement Benefit

     6     

5.2

  

Early Retirement Benefit

     6     

5.3

  

Disability Benefit

     7     

5.4

  

Death Benefit

     7   

6.

 

BENEFITS UPON CHANGE IN CONTROL

     7     

6.1

  

Change in Control Benefit

     7     

6.2

  

Certain Terminations of Employment

     7   

7.

 

BENEFICIARIES

     7   

8.

 

RABBI TRUST

     8   

9.

 

WITHHOLDING

     8   

10.

 

MODIFICATION AND TERMINATION

     8     

10.1

  

Amendment and Termination

     8     

10.2

  

Effect on Participants

     8     

10.3

  

No Obligation to Continue Plan

     8   

11.

 

CLAIMS AND REVIEW PROCEDURES

     8   

12.

 

MISCELLANEOUS PROVISIONS

     9   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page    

12.1

  

Non-Transferability

     9     

12.2

  

Payment of Benefits

     9     

12.3

  

No Rights of Employment

     9     

12.4

  

Applicable Law

     9     

12.5

  

Payment to Minors

     9   

EXHIBIT A

  

Participants and SERP Benefits

     9   

 

- ii -



--------------------------------------------------------------------------------

QUORUM HEALTH CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, as of April 28, 2016, CHS/Community Health Systems, Inc. maintains the
CHS/Community Health Systems, Inc. Amended and Restated Supplemental Executive
Retirement Plan (the “CHS Plan”); and

WHEREAS, the board of directors of Community Health Systems, Inc. (“CHS”) has
determined that it is appropriate and advisable to separate (i) thirty-eight
(38) of CHS’s hospitals and related business operations and (ii) Quorum Health
Resources, LLC, a hospital management and consulting services business, from
CHS’s other hospitals and businesses; and

WHEREAS, to effectuate the foregoing, CHS and Quorum Health Corporation (“QHC”
or the “Company”) have entered into a Separation and Distribution Agreement
dated as of April 29, 2016 which provides for, among other things, the
contribution from CHS to QHC of certain assets, the assumption by QHC of certain
liabilities from CHS, and the distribution by CHS of all of the common stock of
QHC owned by CHS to CHS’s shareholders (the “Distribution”); and

WHEREAS, CHS and QHC have entered into an Employee Matters Agreement that
describes the principal employment, compensation, equity award and employee
benefit plan arrangements between CHS and QHC in connection with the
Distribution (the “Employee Matters Agreement”); and

WHEREAS, pursuant to the Employee Matters Agreement, QHC has agreed to establish
this Quorum Health Corporation Supplemental Executive Retirement Plan (this
“Plan”) to be effective no later than the effective date of the Distribution,
and this Plan shall be effective as of April 29, 2016 (the “Effective Date”).

NOW, THEREFORE, the Plan shall provide as follows:

1. Purpose. The purpose of this Plan is to provide retirement benefits for
certain officers and employees of the Company or its Subsidiaries who were
eligible to receive benefits under the CHS Plan as of the Transition Date.

2. Definitions and Construction.

2.1 Definitions. As used in the Plan, terms defined parenthetically immediately
after their use shall have the respective meanings provided by such definitions,
and the following words and phrases shall have the meanings specified below (in
either case, such terms shall apply equally to both the singular and plural
forms of the terms defined), unless a different meaning is plainly required by
the context:

(a) “Beneficiary” shall mean the person or persons designated by a Participant
pursuant to Section 7 to receive the benefits to which a Participant is entitled
upon the death of a Participant.

(b) “Board” shall mean the Board of Directors of the Company.

 

- 1 -



--------------------------------------------------------------------------------

(c) “Change in Control” shall mean the occurrence of any of the following events
following the Distribution, but only to the extent such event would constitute a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, as set forth in Code
Section 409A(a)(2)(A)(v) and defined in regulations promulgated by the U.S.
Department of Treasury thereunder:

(1) An acquisition (other than directly from the Company) of any voting
securities of the Company (“Voting Securities”) by any Person (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”)) immediately after which such Person
has Beneficial Ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of the then-outstanding shares of common stock of
the Company (“Shares”) or the combined voting power of the Company’s
then-outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred pursuant to this Section 2.1(e)(1), Shares or
Voting Securities which are acquired in a Non-Control Acquisition (as
hereinafter defined) shall not constitute an acquisition that would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(i) an employee benefit plan (or a trust forming a part thereof) maintained by
the Company or any Subsidiary, or (ii) any Person in connection with a
Non-Control Transaction (as hereinafter defined);

(2) The individuals who, as of the date hereof, are members of the Board
(“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board or, following a Merger (as hereinafter defined) that
results in the Company having a Parent Corporation (as hereinafter defined), the
board of directors of the ultimate Parent Corporation; provided, however, that
if the election, or nomination for election, by the Company’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of the Plan, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened Election Contest (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

(3) The consummation of:

(A) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (“Merger”), unless such Merger is a
Non-Control Transaction. A Non-Control Transaction shall mean a Merger where:

(i) the stockholders of the Company immediately before such Merger own, directly
or indirectly, immediately following such Merger, at least 50% of the combined
voting power of the outstanding voting securities of (x) the corporation
resulting from such Merger (“Surviving Corporation”), if 50% or more of the
combined voting power of the then outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly, by another Person
(“Parent Corporation”), or (y) if there are one or more Parent Corporations, the
ultimate Parent Corporation; and

 

- 2 -



--------------------------------------------------------------------------------

(ii) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger, constitute at least
a majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there are one or more
Parent Corporations, the ultimate Parent Corporation.

(B) A complete liquidation or dissolution of the Company; or

(C) The sale or other disposition of all, or substantially all, of the assets of
the Company to any Person (other than a transfer to a Subsidiary or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger for this purpose or the distribution to the
Company’s stockholders of the stock of a Subsidiary or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (“Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the then-outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities
then-outstanding, increases the proportional number of shares Beneficially Owned
by the Subject Person, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company the Subject Person becomes the Beneficial Owner of any additional Shares
or Voting Securities which increases the percentage of the then-outstanding
Shares or Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

(d) “Change in Control SERP Benefit” with respect to a Participant, means the
applicable lump sum payment amount set forth for such Participant under the
applicable circumstances in the column “Benefit Upon a CIC” on the appropriate
schedule of the attached Exhibit A.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

(f) “Committee” shall mean the Compensation Committee of the Board.

(g) “Company” shall have the meaning set forth in the Recitals.

(h) “Disabled Participant” shall mean any Participant who Separates from Service
by reason of being Totally and Permanently Disabled.

(i) “Early Retirement Date” shall mean the date a Participant has been credited
with at least five years of Service and is at least 55 years old.

(j) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(k) “Key Employee” shall mean an employee (other than an Officer) of the Company
or a Subsidiary who is a Participant.

(l) “Normal Retirement Date” shall mean the day of a Participant’s 65th
birthday.

 

- 3 -



--------------------------------------------------------------------------------

(m) “Officer” means any Participant who has been duly elected as an officer of
the Company by the Board.

(n) “Participant” shall mean any employee of the Company or any Subsidiary who
is listed on the attached Exhibit A. For the avoidance of doubt, any person who
is not a Participant in this Plan on the Effective Date shall have no right to
accrue any benefit under this Plan.

(o) “Rabbi Trust” shall mean the trust to be established by the Company in
accordance with the provisions of Section 8.

(p) “Retired Participant” shall mean any Participant who has ceased to be an
employee of the Company or a Subsidiary and who is entitled to receive a benefit
under Section 5 of the Plan.

(q) “Separation from Service” or “Separate from Service” means a separation from
service with the Company and each Subsidiary as set forth in Code
Section 409A(a)(2)(A)(i) and defined in regulations promulgated by the U.S.
Department of Treasury thereunder, provided, however, that a Participant shall
not be deemed to have Separated from Service on account of a leave of absence
until the first date immediately following the end of a 29-month period of leave
(if the employment relationship is not terminated sooner) where such leave is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months and where such impairment causes the Participant to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment.

(r) “SERP Benefit” with respect to a Participant, means the applicable lump sum
payment amount set forth for such Participant under the applicable circumstances
in the column “Benefit Upon Retirement” on the appropriate schedule of the
attached Exhibit A.

(s) “Service” shall mean all years and completed months of service with CHS or
any subsidiary of CHS following the date the person became a participant in the
CHS Plan.

(t) “Specified Employee” means “specified employee” as defined in Code
Section 409A(a)(2)(B)(i) and the regulations promulgated by the U.S. Department
of Treasury thereunder. For purposes of the preceding sentence, “specified
employee” means a “key employee” of the Company as defined in Code
Section 416(i) without regard to paragraph (5) thereof. A Participant shall be a
“key employee” of the Company if the Participant meets the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during any 12-month period ending on December 31 (the “Identification Date”). If
a Participant is a “key employee” of the Company as of the Identification Date,
the Participant shall be treated as a Specified Employee for the 12-month period
beginning on the first day of the fourth month following the Identification
Date.

(u) “Subsidiary” shall mean, with respect to the Company, any corporation or
other entity of which a majority of its voting power, equity securities or
equity interests is owned, directly or indirectly, by the Company.

 

- 4 -



--------------------------------------------------------------------------------

(v) “Total and Permanent Disability” shall mean a physical or mental condition
that renders a Participant eligible for disability benefits under the long-term
disability insurance program in effect at the Company on the date of this
amendment and restatement of the Plan, even if such Participant no longer
participates in such long-term disability program on the date such physical or
mental condition occurs.

2.2 Captions; Section References. Section titles or captions contained in the
Plan are inserted only as a matter of convenience and reference, and in no way
define, limit, extend or describe the scope of the Plan, or the intent of any
provision hereof. All references herein to Sections shall refer to Sections of
the Plan unless the context clearly requires otherwise.

2.3 Severability. If any provision of the Plan, or the application thereof to
any person, entity or circumstances, shall be invalid or unenforceable to any
extent, the remainder of the Plan, and the application of such provision to
other persons, entities or circumstances, shall not be affected thereby and the
Plan shall be enforced to the greatest extent permitted by law.

3. Administration.

3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall meet at such times and places as it determines and may meet
through a telephone conference call.

3.2 Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority to:

(a) Construe and interpret the Plan.

(b) Establish, amend and rescind rules and regulations for the Plan’s
administration.

(c) Make all other determinations which may be necessary or advisable for the
administration of the Plan.

To the extent permitted by law, the Committee may delegate its authority as
identified hereunder.

3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan, and all related orders or resolutions of
the Board, shall be final, conclusive and binding upon all persons, including
the Company, its stockholders, employees, Participants and their estates and
Beneficiaries.

3.4 Plan Administrator. For purposes of ERISA, the Committee is the Plan
administrator. Any claim for benefits under the Plan shall be made in writing to
the Committee. The Committee and the claimant shall follow the claims procedures
set forth in Department of Labor Regulation §2560.503-1.

3.5 Costs and Expenses. In discharging its duties under the Plan, the Committee
may employ such counsel, accountants and consults as it deems necessary or
appropriate. The Company shall pay all costs of such third parties and any other
expenses incurred by the Committee with respect to the Plan.

 

- 5 -



--------------------------------------------------------------------------------

3.6 Indemnification. No member of the Committee, nor any officer or employee
acting on behalf of the Committee, the Company, or its Subsidiaries shall be
personally liable for any action, determination or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee, and
each and every officer or employee of the Company or its Subsidiaries acting on
their behalf, shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination or
interpretation.

4. Participation in the Plan.

4.1 Notification of Participation. Each Participant shall be notified that they
are a Participant under the Plan.

4.2 Termination of Participation. A Participant who ceases to be an Officer or a
Key Employee of the Company (as determined by the Committee), or who terminates
employment with the Company and all Subsidiaries for any reason other than death
or Total and Permanent Disability, shall not be entitled to any benefits
hereunder unless that change of status occurs after the Participant has reached
his or her Early Retirement Date.

5. Benefits Upon Separation from Service or Death.

5.1 Normal Retirement Benefit. A Participant (including, without limitation, a
Specified Employee) who has been credited with at least five years of Service
and Separates from Service by reason of retirement on or after the Participant’s
Normal Retirement Date shall receive a single lump-sum payment, on the day
immediately following the date that is six (6) months after the date of the
Participant’s Separation from Service, in an amount that is equal to such
Participant’s SERP Benefit as set forth on Exhibit A.

If a Participant who has had a Separation from Service and is entitled to a
Normal Retirement Benefit under this Section 5.1 dies prior to the date of such
payment, such payment shall be made, instead, to the Participant’s Beneficiary
on the date that it otherwise would have been made to the Participant, or as
soon as administratively feasible thereafter within the same taxable year (or,
if later, by the 15th day of the third calendar month following the date the
payment otherwise would have been made to the Participant, provided that neither
the Participant nor Beneficiary shall be permitted, directly or indirectly, to
designate the taxable year of payment).

5.2 Early Retirement Benefit. A Participant (including, without limitation, a
Specified Employee) who Separates from Service by reason of retirement, prior to
the Participant’s Normal Retirement Date, after attaining age 55 and who has
been credited with at least five years of Service shall receive a single
lump-sum payment on the day immediately following the date that is six
(6) months after the date of the Participant’s Separation from Service, in an
amount that is equal to such Participant’s SERP Benefit as set forth on Exhibit
A. If a Participant who has had a Separation from Service and is entitled to an
Early Retirement Benefit under this Section 5.2 dies prior to the date of such
payment, such payment shall be made, instead, to the Participant’s Beneficiary
on the date that it otherwise would have been made to the Participant, or as
soon as administratively feasible thereafter within the same taxable year (or,
if later, by the 15th day of the third calendar month following the date the
payment otherwise would have been made to the Participant, provided that neither
the Participant nor Beneficiary shall be permitted, directly or indirectly, to
designate the taxable year of payment).

 

- 6 -



--------------------------------------------------------------------------------

5.3 Disability Benefit.

(a) A Disabled Participant (including, without limitation, a Specified Employee)
shall receive a single lump-sum payment, on the later of (i) the day immediately
following the date that is six (6) months after the date of the Participant’s
Separation from Service by reason of becoming Totally and Permanently Disabled,
or (ii) the first day of the month following the Participant’s 55th birthday, in
an amount that is equal to such Participant’s SERP Benefit as set forth on
Exhibit A. This benefit shall be payable at the time prescribed in this
Section 5.3(a) regardless of whether the Participant recovers from the
disability before payment is due.

(b) If a Disabled Participant dies before the payment of the benefit described
in Section 5.3(a), a death benefit shall be payable to the Disabled
Participant’s Beneficiary. Such death benefit shall be a single lump-sum payment
equal to the Participant’s SERP Benefit as set forth on Exhibit A. Such death
benefit shall be paid to the Participant’s Beneficiary no later than ninety
(90) days after the date of death (provided that neither the Participant nor
Beneficiary shall be permitted, directly or indirectly, to designate the taxable
year of payment).

5.4 Death Benefit. If a Participant who has been credited with five or more
years of Service dies prior to incurring a Separation from Service, a single,
lump-sum death benefit shall be paid to the deceased Participant’s Beneficiary.
Such death benefit shall be the Participant’s SERP Benefit as set forth on
Exhibit A. Such death benefit shall be paid to the deceased Participant’s
Beneficiary no later than ninety (90) days after the date of death (provided
that neither the Participant nor Beneficiary shall be permitted, directly or
indirectly, to designate the taxable year of payment).

6. Benefits Upon Change in Control.

6.1 Change in Control Benefit. In the event of a Change in Control, the benefit
of any Participant shall be paid out as soon as administratively feasible but no
later than ninety (90) days after the Change in Control (provided that the
Participant shall not be permitted, directly or indirectly, to designate the
taxable year of payment) in a single lump-sum payment in an amount that is equal
to such Participant’s Change in Control SERP Benefit as set forth on Exhibit A.

6.2 Certain Terminations of Employment. If a Participant’s employment is
terminated by the Company prior to the date of a Change in Control, but the
Participant reasonably demonstrates to the satisfaction of the Committee that
the termination (i) was at the request of a third party who has indicated an
intention to, or has taken steps reasonably calculated to, effect a Change in
Control, or (ii) otherwise arose in connection with, or in anticipation of, a
Change in Control which has been threatened or proposed, such termination shall
be deemed to have occurred after a Change in Control for purposes of the Plan,
provided a Change in Control actually occurs. Such a Participant shall be
entitled to receive the same benefits under the Plan as if the Participant had
been an employee of the Company or a Subsidiary on the date the Change in
Control actually occurs. Notwithstanding the foregoing, no payment under this
Section 6.4 shall be made before the date that is six (6) months after the date
of the Participant’s actual Separation from Service.

7. Beneficiaries. Each Participant shall have the right, by giving written
notice to the Committee on such form as the Committee shall adopt, to designate
a Beneficiary or Beneficiaries to receive payments which become available under
the Plan should the Participant

 

- 7 -



--------------------------------------------------------------------------------

die. A Participant may change the designated Beneficiary by filing a new
beneficiary designation form with the Committee. If a Participant dies and has
not designated a Beneficiary, or if the Beneficiary predeceases the Participant,
the estate of the deceased Participant shall be deemed to be the Beneficiary.

8. Rabbi Trust. The Company may establish a Rabbi Trust with a commercial bank
or other financial or trust institution of which the Company would be considered
the owner for Federal income tax purposes. If established, the Rabbi Trust will
provide a source of funds to enable the Company to make payments to the
Participants and their Beneficiaries pursuant to the terms of the Plan and will
be administered in a manner consistent with the requirements of Code
Section 409A. Payments to which Participants are entitled under the terms of the
Plan shall be paid out of the Rabbi Trust to the extent of the assets therein.
The assets of the Rabbi Trust will be subject to the claims of general creditors
of the Company.

9. Withholding. The Company shall have the right to withhold from the payments
to be made to any Participant or Beneficiary hereunder all amounts required to
be so withheld under applicable law.

10. Modification and Termination.

10.1 Amendment and Termination. The Company reserves the right at any time, by
action of the Board, to modify or amend, in whole or in part, any or all of the
provisions of the Plan, or to terminate the Plan. In the event of Plan
termination, benefits shall be payable at the time and in the manner provided in
Sections 5 and 6; however, the Company may accelerate the time and form of
payment pursuant to a termination and liquidation of the Plan in accordance with
Code Section 409A and the regulations thereunder.

10.2 Effect on Participants. Notwithstanding the provisions of Section 10.1, no
amendment, modification or termination of the Plan shall adversely affect:

(a) The SERP Benefit of any Participant, or the Beneficiary of any Participant,
who has Separated from Service or died prior thereto.

(b) The right of any Participant then employed by the Company or a Subsidiary
who has been credited with at least five years of Service to receive upon death,
Separation from Service (including Separation from Service by reason of Total
and Permanent Disability) or Change in Control, the benefit to which such person
would have been entitled under the Plan prior to the amendment, modification or
termination, provided, however, that the Company may accelerate the time and
form of payment pursuant to a termination and liquidation of the Plan in
accordance with Code Section 409A and the regulations thereunder.

10.3 No Obligation to Continue Plan. Although it is the intention of the Company
that the Plan shall be continued indefinitely, the Plan is entirely voluntary on
the part of the Company, and the continuance of the Plan is not a contractual
obligation of the Company.

11. Claims and Review Procedures. The Committee shall establish and maintain
reasonable procedures governing the filing of claims, notification of benefit
determinations, and appeal of adverse benefit determinations in accordance with
applicable law. Such procedures shall provide for adequate notice in writing to
any Participant or Beneficiary whose claim for

 

- 8 -



--------------------------------------------------------------------------------

benefits under the Plan has been denied, setting forth the specific reasons for
such denial and written in a manner calculated to be understood by the
Participant or Beneficiary. Such procedures shall also afford a reasonable
opportunity to any Participant or Beneficiary whose claim for benefits has been
denied for a full and fair review by the Committee of the decision denying the
claim.

12. Miscellaneous Provisions.

12.1 Non-Transferability. Neither the interest of a Participant or any other
person in the Plan, nor the benefits payable hereunder, shall be subject to the
claim of creditors of a Participant or their Beneficiaries and will not be
subject to attachment, garnishment or any other legal process. Neither a
Participant nor a Beneficiary may assign, sell, pledge or otherwise encumber any
of their beneficial interest in the Plan, nor shall any such benefits be in any
manner liable for, or subject to, the deeds, contracts, liabilities, engagements
or torts of any Participant or their Beneficiary. All such payments and rights
thereto are expressly declared to be non-assignable and non-transferable, and in
the event of any attempted assignment or transfer (whether voluntary or
involuntary) by a Participant or a Beneficiary, the Company shall have no
further liability hereunder to such Participant or Beneficiary.

12.2 Payment of Benefits. Although the Company may establish the Rabbi Trust to
fund its obligations under the Plan, the rights of Participants and
Beneficiaries to receive payments under the Plan shall constitute only a general
claim against the Company and will not be a lien or claim on any specific assets
of the Company.

12.3 No Rights of Employment. The Plan shall not be deemed to constitute a
contract of employment between a Participant and the Company or a Subsidiary.
Nothing contained in the Plan shall be deemed to give any Participant the right
to be retained in the employment of the Company or a Subsidiary. The Plan shall
not interfere in any way with the Company’s or a Subsidiary’s right to discharge
a Participant at any time, regardless of the effect which such discharge would
have upon such Participant under the Plan, and such actions by the Company or a
Subsidiary in discharging any Participant shall not be deemed a breach of
contract, nor give rise to any rights or actions in favor of such Participant.

12.4 Applicable Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Tennessee without regard to its conflict of laws
rules. It is intended that the Plan be an unfunded plan maintained primarily for
the purpose of providing deferred compensation for a select group of highly
compensated employees of the Company. As such, the Plan is intended to be exempt
from certain otherwise applicable provisions of Title I of ERISA, and any
ambiguities in construction shall be resolved in favor of an interpretation
which will effectuate such intention. The Plan is intended to comply with Code
Section 409A and the Treasury Regulations promulgated thereunder as applicable
to nonqualified deferred compensation plans and shall be construed in
furtherance of such intent. 

12.5 Payment to Minors. In making any payment to or for the benefit of any minor
or incompetent Beneficiary, the Committee, in its sole, absolute and
uncontrolled discretion, may, but need not, make such payment to a legal or
natural guardian or other relative of such minor or court appointed committee of
such incompetent, or to any adult with whom such minor or incompetent
temporarily or permanently resides, and the receipt by such guardian, committee,
relative or other person shall be a complete discharge of the Company, without
any responsibility on its part or on the part of the Committee to see to the
application thereof.

 

- 9 -



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its duly
authorized officer effective the 29th day of April, 2016, the Board having
previously approved the Plan.

 

QUORUM HEALTH CORPORATION By:  

/s/ R. Harold McCard, Jr.

Name:   R. Harold McCard, Jr. Title:   Senior Vice President, General Counsel
and Assistant Secretary

 

[Signature Page to QHC Supplemental Executive Retirement Plan]